DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mark Catanese on 2/12/2021.
The application has been amended as follows:
Claim 10 is amended to read: “A production method of a calcium-based metallic glass alloy molded for medical use body according to claim 1, the method comprising:
	a mixing step of a metal powder including a calcium powder;
	an alloying step of the mixed metal powder; and
	a sintering step of the alloyed mixed metal powder,
wherein the calcium-based metallic glass alloy includes calcium, magnesium and zinc as a calcium-based ternary metallic glass alloy material, and
wherein a composition of the calcium in the calcium-based metallic glass alloy is 40 at. % or more and 70 at. % or less, a composition of the magnesium is 30 at. % or less, and a composition of the zinc is 35 at. % or less.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 08/06/2020, the Examiner rejected Claims 1, 4-9 and 18 on the grounds of 35 USC 103 (Wang, Prest, Kokukyo, Xie) and 35 USC 112(b).  
The Information Disclosure Statement (IDS) submitted on 01/22/2021 was considered by the examiner. 
In view of the amendments to Claim 1, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to a calcium-based metallic glass alloy molded body for medical use, wherein
	the molded body is a single, homogenous molded body consisting of a calcium-based metallic glass alloy and Fe crystal grains, 
	the calcium-based metallic glass alloy includes calcium, magnesium and zinc as a calcium-based ternary metallic glass alloy material,
	a composition of the calcium in the calcium-based metallic glass alloy is 40 at. % or more and 70 at. % or less, a composition of the magnesium is 30 at. % or less, and a composition of the zinc is 35 at. % or less, and 
	the single, homogenous molded body having a thickness of 15 mm or more from all parts of any surface of the single, homogenous molded body,
wherein the single, homogenous molded body comprises metallic glass properties in a pre-sintered state and a post-sintered state of the calcium-based metallic glass alloy and Fe crystal grains,
wherein the Fe of the single, homogenous molded body has a purity of 99% or more.
A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to the single, homogenous molded body having a thickness of 15 mm or more from all parts of any surface of the single, homogenous molded body.  Examiner notes that due to dependency to Claim 1, Claims 4-9 and 10-18 are also allowable.  Furthermore, due to the same reasons as set forth for Claims 1 and 4-9 below, Claims 20-25 are also allowable.

Applicant argues that the rationale for the combination of Prest, Park, Wang, and Kokukyo is insufficient, as the new amendments recite that the single, homogenous molded body has a thickness of 15 mm or more from all parts of any surface of the molded body; however, the references do not teach such a body, as Prest is directed to joining BMG sheets using pressurized fluid forming (Abstract), and would be weaker than that of the molded body of the instant application (Applicant’s Arguments, Pages 9-10).  Applicant further argues Prest does not disclose Ca in its system, even in a similar field of BMG, and would have separate properties that are different (Applicant’s Arguments, Pages 11-12).
In regards to Applicant’s arguments, Examiner finds Applicant’s arguments persuasive and place the application in condition for allowance.  Applicant’s argument that the cited art does not teach the limitations of a single, homogenous body are persuasive, especially given that the product set forth by the prior art is formed by the sheet-joining teachings of Prest.  A search of prior art failed to turn up the limitation, particularly the minimum thickness of 15 mm or more.  Furthermore, Applicant has provided sufficient evidence on the record to show that the product of the instant application has metallic glass properties that are optimal after professing due to its molded and homogenous structure (Applicant’s Arguments, Pages 11-12).  
Therefore, Applicant’s arguments are persuasive.

Applicant argues that the rationale for the combination of Wang, Park, and Xie is insufficient, as the new amendments recite that the single, homogenous molded body has a thickness of 15 mm or more from all parts of any surface of the molded body; however, the references do not teach such a body, as Xie teaches that SPS can produce amorphous alloys wherein sintered specimens with a large size and complicated shape can be easily produced, but Xie does not teach that the amorphous body having a thickness of 15 mm or more in particular (Applicant’s Arguments, Pages 12-13).  
In regards to Applicant’s argument, Examiner finds Applicant’s argument persuasive and places the application in condition for allowance.  As argued by the Applicant, Xie does not specifically teach the size/thickness of the amorphous alloys being more than 15 mm or more; therefore, the prior art as cited is not prima facie obvious over the amended claims as set forth, as supported by evidence on the record provided by Applicant (Pages 12-13).
Therefore, Applicant’s Arguments are persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2018-509486, which is in the same patent family as that of the instant application, was rejected by the JPO via the same Park reference (Notice of Reasons of Refusal, 01/05/2021) utilized in the prior rejections of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 1 and 4-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), Claims 10-17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 10-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-II as set forth in the Office action mailed on 07/01/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784